                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                             BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7810
                                                                                           Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                        December 6, 2019

       LETTER TO COUNSEL

              RE:      Olan M. v. Commissioner, Social Security Administration
                       Civil No. DLB-18-3056

       Dear Counsel:

               On October 4, 2018, Plaintiff Olan M. petitioned this Court to review the Social Security
       Administration’s (“SSA’s”) final decision to deny his claim for Supplemental Security Income.
       ECF 1. I have considered the parties’ cross-motions for summary judgment. ECF 14, 17. I find
       that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the
       decision of the SSA if it is supported by substantial evidence and if the SSA employed proper
       legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th
       Cir. 1996). Under that standard, I will deny both motions, reverse the judgment of the SSA, and
       remand the case to the SSA for further analysis pursuant to sentence four of 42 U.S.C. § 405(g).
       This letter explains my rationale.

               After previous denials, Plaintiff protectively filed his claim for benefits on January 15,
       2016, alleging an onset date of June 10, 2014. Tr. 208. His claim was denied initially and on
       reconsideration. Tr. 147-50, 154-55. A hearing was held on February 7, 2018, before an
       Administrative Law Judge (“ALJ”). Tr. 34-65. Following the hearing, the ALJ determined that
       Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
       frame. Tr. 10-19. The Appeals Council denied Plaintiff’s request for review, Tr. 1-6, so the
       ALJ’s decision constitutes the final, reviewable decision of the SSA.

              The ALJ found that Plaintiff suffered from the severe impairments of “obesity, seizure
       disorder by history, schizophrenia, and anxiety by history.” Tr. 12. Despite these impairments,
       the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

              perform medium exertional level work with the following limitations: the
              claimant cannot engage in climbing or work at unprotected heights or around
              dangerous machinery. The claimant should not be exposed to extreme
              temperatures. The claimant is limited to simple, repetitive non-production job
              tasks in a low stress environment, with only occasional interactions with
              coworkers, supervisors, or the general public.
Olan M. v. Commissioner, Social Security Administration
Civil No. DLB-18-3056
December 6, 2019
Page 2




Tr. 14. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as a deckhand or dock hand, but could perform
other jobs existing in significant numbers in the national economy. Tr. 18-19. Therefore, the
ALJ concluded that Plaintiff was not disabled. Tr. 19.

        Plaintiff makes one primary argument on appeal: that the ALJ erroneously assessed his
RFC. ECF 14-1 at 5-11. Specifically, Plaintiff challenges the ALJ’s RFC discussion narrative,
evaluation of the relevant evidence, and inclusion of the undefined term “non-production job
tasks” in his RFC. See id. I agree that the ALJ’s RFC assessment was inadequate for the reasons
discussed below. In remanding for further explanation, I express no opinion as to whether the
ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is correct.

        First, Plaintiff argues that the ALJ failed to “build an accurate and logical bridge” from
the evidence to his conclusions. ECF 14-1 at 5 (quoting Woods v. Berryhill, 888 F.3d 686, 694
(4th Cir. 2018)). An ALJ is required to “include a narrative discussion describing how the
evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and
nonmedical evidence (e.g., daily activities, observations).” Mascio v. Colvin, 780 F.3d 632, 636
(4th Cir. 2015) (quoting SSR 96–8p) (quotation marks removed).

        Here, the ALJ concluded that “the medical evidence of record generally does not support
the claimant’s alleged loss of functioning.” Tr. 16. For support, the ALJ noted:

       The objective medical findings show predominately mild to moderate exam
       findings, supporting a conclusion that the claimant’s symptoms are moderate at
       worst. The claimant’s treatment has been conservative, consisting entirely of
       prescription medication and outpatient therapy. The claimant has never been
       hospitalized for any psychiatric reason. Additionally, the claimant has extensive
       activities of daily living, including: attending church every Sunday, socializing
       with family, attending the Go Getters program twice a week, using public
       transportation, playing video games, watching TV, listening to music, sweeping
       the floor, taking out the trash, and cutting the grass.

Id. (citations removed).

         The Commissioner asserts that the ALJ “based the RFC assessment on a careful
examination of the evidence in the record” and cites to the paragraph above to show that the ALJ
provided sufficient explanation for his conclusion. ECF 17-1 at 4-5. On the surface, it may
seem that the ALJ’s explanation, including references to Plaintiff’s medical treatment and
nonmedical activities, built the requisite bridge from evidence to conclusion. However, the ALJ
misstated the record. While the ALJ asserted that Plaintiff’s treatment had “consist[ed] entirely
of . . . outpatient therapy” and that he had “never been hospitalized for any psychiatric reason,”
Olan M. v. Commissioner, Social Security Administration
Civil No. DLB-18-3056
December 6, 2019
Page 3



the record contains two such hospitalizations during the relevant time period: September 11,
2014, through September 16, 2014, for “psychotic behavior” and October 23, 2014, through
October 27, 2014, for “paranoid behavior.” See Tr. 324-474. The ALJ supported his erroneous
statement with a citation to a psychiatric evaluation conducted on December 9, 2015. Tr. 16
(citing to Tr. 860). It is unclear why the evaluation contained incorrect information about
Plaintiff’s psychiatric treatment, see Tr. 860 (“Pt. was never hospitalized for psychiatric
reason”), or why the ALJ did not mention or discuss the hospitalizations. A large portion of the
record (approximately a quarter of the medical evidence) is comprised of psychiatric
hospitalization notes, see Tr. 324-474, and those hospitalizations were discussed in the opinions
of both State agency consultants, Tr. 120, 135-36, to which the ALJ gave “great weight,” Tr. 16.

        It does not appear, nor does the Commissioner argue, that the ALJ was merely exercising
his right to weigh conflicting evidence. See, e.g., Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.
2012) (“Where conflicting evidence allows reasonable minds to differ as to whether a claimant is
disabled, the responsibility for that decision falls on the [ALJ].”) (quoting Johnson v. Barnhart,
434 F.3d 650, 653 (4th Cir. 2005)). Rather, the ALJ explicitly misstated the record. Because the
ALJ relied on Plaintiff’s lack of hospitalization for his conclusion that Plaintiff was not disabled,
I cannot determine whether his conclusion is supported by substantial evidence.

        Plaintiff additionally argues that the ALJ failed to properly evaluate a note from a State
agency consultant, Tr. 124 (“[Plaintiff’s] anxiety around others would interrupt his work pace
and distract him somewhat”), a note from an SSA Claims Representative, Tr. 240 (“claimant had
difficulty answering simple questions. His mother had to assist for most of the application. He
took a long time to respond, many awkward pauses during the application.”), testimony that
Plaintiff received assistance from an in-home nurse for four hours daily, Tr. 45-48, and
Plaintiff’s participation at a mental health day program for psychiatric rehabilitation services, Tr.
45, 847. As a threshold matter, “there is no rigid requirement that the ALJ specifically refer to
every piece of evidence in his decision.” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th
Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)) (quotation marks
removed). However, in light of the ALJ’s erroneous assertion of the record regarding Plaintiff’s
hospitalizations, the ALJ can determine on remand whether this other evidence should be more
explicitly considered or discussed.

       Second, Plaintiff argues that the ALJ’s failure to define the term “non-production job
tasks” constitutes reversible error. ECF 14-1 at 6-9. For support, Plaintiff cites to Thomas v.
Berryhill, 916 F.3d 307 (4th Cir. 2019), in which the Fourth Circuit held that the ALJ’s failure to
define “production rate or demand pace” frustrated appellate review of whether the RFC
properly accounted for the plaintiff’s limitations. Id. at 312; see also Perry v. Berryhill, 765 F.
App’x 869, 873 (4th Cir. 2019) (unpublished) (remanding for ALJ’s failure to define “non-
production oriented work setting”).
Olan M. v. Commissioner, Social Security Administration
Civil No. DLB-18-3056
December 6, 2019
Page 4



        Here, the ALJ limited Plaintiff to “simple, repetitive non-production job tasks in a low
stress environment.” Tr. 14. The ALJ explicitly noted the Fourth Circuit’s decision in Mascio v.
Colvin and explained that these limitations specifically addressed Plaintiff’s moderate limitation
in concentration, concentration, or pace, and that the evidence demonstrated that Plaintiff could
remain on task while performing jobs with such limitations. Tr. 17; see Mascio, 780 F.3d at 638
(emphasizing the distinction between the ability to perform simple tasks and the ability to stay on
task, and explaining that a restriction to unskilled work does not account for a claimant’s
moderate difficulties in concentration, persistence, or pace).

        The term “non-production job tasks” appears to be analogous to the term deemed
problematic in Thomas.1 The Commissioner argues that Thomas is “inapplicable here because
the meaning of, and reason for limiting Plaintiff to, ‘repetitive non-production job tasks in a low
stress environment’ is clear.” ECF 17-1 at 6 (citation removed). However, the substance of the
Commissioner’s argument defends the ALJ’s finding that Plaintiff had a moderate limitation in
concentration, id. at 7, and does not answer Plaintiff’s challenge to the ALJ’s usage of the
undefined term. Given the Fourth Circuit’s discussion of the phrases “production rate” or
“demand pace” in Thomas, 916 F.3d at 312, this Court cannot adequately say whether the ALJ’s
inclusion of “non-production job tasks” in the RFC limitation was harmless.

       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 14, and
Defendant’s Motion for Summary Judgment, ECF 17, will be denied. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment will be reversed in part due to inadequate analysis,
and the case will be remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                       Sincerely yours,

                                                                    /s/

                                                       Deborah L. Boardman
                                                       United States Magistrate Judge




1
  The Court notes that the RFC limitation in this case may actually be more ambiguous than that in Thomas. In
Thomas, the RFC provision restricting the claimant from “production rate or demand pace” jobs was clearly
intended to impose a limitation on the pace or rate of work. Here, “non-production job tasks” could just as well
refer to the type of work, rather than the pace. Without any explanation from the ALJ, the Court is unable to
understand the purpose and assess the sufficiency of the RFC limitation.
